Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims remain deemed distinguished for reasons of record concerning specific groups of the claimed chemical composition. The terminal disclaimer filed on 02/01/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/749,735, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	JWD
	03/10/2021
	/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778